Citation Nr: 1433804	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, D.S.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1960 and active duty for training from June to September 1992.  He had additional service in the National Guard and Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York that denied the Veteran's petition to reopen claims of service connection for hearing loss and tinnitus.

The Veteran had a May 2014 hearing before the undersigned.  A hearing transcript is of record within the Virtual VA electronic folder (efolder).  

At the hearing, the Veteran affirmed that he wanted to withdraw from his appeal claims of service connection for asthma with allergies and a skin disability.  These issues are no longer on appeal.  38 C.F.R. § 20.204.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the application to reopen previously denied claims. The underlying claims of service connection are addressed in the remand that follows the decision below.)
FINDINGS OF FACT

1.  In November 1996, the RO denied claims of service connection for hearing loss and tinnitus.

2.  Evidence received after the prior final denial relates to unestablished facts necessary to substantiate the claims of service connection and raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The RO's November 1996 denial of service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  Evidence received since the 1996 final decision is new and material with respect to the hearing loss and tinnitus claims. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and tinnitus.  The RO last denied the Veteran's claims in a November 1996 decision.  The RO's denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for hearing loss and tinnitus was last denied in November 1996.  At the time of the decision, the available evidence included the following:  the Veteran's claim, dental service records, and a February 1980 Naval Reserve physical examination report and medical history questionnaire.  

Since the 1996 denial, new evidence includes the various lay descriptions of in-service noise exposure, statements from a friend and spouse, private medical records, the May 2011 VA audiology examination, and the May 2014 hearing transcript.  The reports of in-service noise exposure, current diagnosis of bilateral hearing loss, and lay reports of continuing tinnitus all relate to unestablished facts necessary to substantiate the claims, and raise a reasonable possibility of substantiating the claims.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the claims of service connection for hearing loss and tinnitus must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss; to this limited extent, the appeal of this issue is granted.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus; to this limited extent, the appeal of this issue is granted.



REMAND

It appears that there may be outstanding medical records from the Veteran's Reserve service.  In August 1996, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records from his initial period of active service were destroyed in a fire.  The RO also contacted the Records Management Center (RMC).  In August 1996, Reserve service dental records, and a February 1980 Naval Reserve physical examination were obtained.  Unfortunately, the pertinent audiometric findings from the examination are illegible, and the RMC has indicated that it produced the best available copy.  Personnel records sent by the RMC document that the Veteran served in the Navy Reserve until May 1980 and then transferred to the Air National Guard (ANG).  He retired from the Air Force Reserves in April 1995.  Curiously, in May 1996 the New York ANG reported that the Veteran was not a member.  

The NPRC also advised the RO to submit another request for records from the 1992 period of active service.  The second request mistakenly listed the Veteran's subsequent Reserve status as "none" instead of "retired."  In September 1996, the NPRC responded that there were no additional records on file. 

In summary, it appears that there may be outstanding medical records from the Veteran's subsequent periods of Naval and Air Force Reserve service and additional search efforts are needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and all other pertinent custodian(s) for Naval and Air Force Reserves and Air National Guard retiree medical records and request service treatment records.  Make as many requests as necessary and document all correspondence.  Enlist the Veteran's assistance in identifying all units of assignment and locations where he served.  If search efforts are unsuccessful, produce a formal finding of unavailability documenting the search actions taken and their results.  

2.  If additional Reserve or National Guard service records are located, contact the May 2011 VA audiologist for an addendum medical opinion.  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claims of service connection.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


